Proceeding pursuant to CPLR article 78 (transferred to this *632Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was an inmate at Clinton Correctional Facility in Clinton County when he was found guilty of violating a prison disciplinary rule prohibiting possession of a weapon, in this instance, a piece of Plexiglas 10 inches long, two inches wide and 1U inch thick with points on either end. The weapon had been found in petitioner’s locker by a correction officer. Petitioner challenges the determination of his guilt on the grounds that it was not based upon substantial evidence and that it was the result of bias on the part of the Hearing Officer. We disagree.
Adduced in evidence against petitioner was the testimony of the correction officer who found the weapon in petitioner’s locker, as well as a detailed misbehavior report, which we deem "sufficiently relevant and probative” to support the determination of petitioner’s guilt on its own merit (Matter of Perez v Wilmot, 67 NY2d 615, 616-617; see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s denial of knowledge of the weapon raised an issue of credibility for the Hearing Officer’s determination (see, Matter of Hawkins v Coombe, 225 AD2d 1095). We similarly are unpersuaded by petitioner’s charge of bias on the part of the Hearing Officer, as the record discloses that the hearing was conducted in a fair and impartial manner (see, Matter of Dumpson v Mann, 225 AD2d 809, 811-812, lv denied 88 NY2d 805).
Crew III, J. P., White, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.